NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1162-18T1

SALVATORE J. MORETTI,

          Plaintiff-Appellant,

v.

BOROUGH OF PARAMUS,

     Defendant-Respondent.
__________________________

                   Argued telephonically March 23, 2020 –
                   Decided July 15, 2020

                   Before Judges Rothstadt and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. DC-105530-18.

                   Salvatore J. Moretti, appellant, argued the cause pro se.

                   R. Scott Fahrney argued the cause for respondent
                   (Kaufman, Semeraro & Leibman, LLP attorneys; R.
                   Scott Fahrney, on the brief).

PER CURIAM
      Plaintiff Salvatore J. Moretti appeals from the Law Division's order

granting, without prejudice, defendant Borough of Paramus's motion to dismiss

his complaint. Plaintiff's complaint alleged a shade tree fell on and damaged his

car in the amount of $6000. Plaintiff claimed the alleged damages prevented

him from working and defendant negligently caused his damages. The motion

judge granted defendant's Rule 4:6-2 motion to dismiss for failure to state a

claim upon which relief can be granted after concluding there was no proof that

plaintiff complied with the Tort Claims Act (TCA), N.J.S.A. 59:1-1 to 12-3, or

if he did, that the complaint was timely. 1

      On appeal, plaintiff argues:

            POINT I

            THE BOROUGH OF PARAMUS CANNOT RELY
            UPON THE NEW JERSEY TORT CLAIMS ACT 90
            DAY NOTICE PROVISION, WHICH DOES NOT
            APPLY TO THE FACTS OF THIS CASE.

            POINT II

            THE BOROUGH OF PARAMUS CREATED THE
            SHADE TREE COMMISSION, AUTHORIZING THE

1
   Plaintiff's complaint alleged the cause of action accrued on May 16, 2018.
Pursuant to the 90-day notice requirement, N.J.S.A. 59:8-8, plaintiff should have
filed a notice of tort claim by August 14, 2018. Plaintiff should have then waited
six months from the date that notice of the claim was received to file suit. Ibid.
Expiration of the six months occurred on February 14, 2019. Plaintiff filed his
complaint on June 6, 2018.
                                                                          A-1162-18T1
                                         2
            AUTHORITY TO LEVY FINES, AND THUS
            [FINANCIAL] RESPONSIBILITY IS A BOROUGH
            DUTY.

            POINT III

            THE TORT CLAIMS ACT NOTICE REQUIREMENT
            DOES NOT APPLY IN THE CASE AT BAR, SINCE
            THE NETWORK OF NUMEROUS INTERRELATED
            LEGAL   ACTIONS    SHOW    AN   INVERSE
            CONDEMNATION OF MORETTI'S REAL ESTATE.

      We are unpersuaded by these contentions. Applying our "plenary standard

of review from a trial court's decision to grant a motion to dismiss pursuant to

Rule 4:6-2(e)," under which we "owe no deference to the trial court's

conclusions," Rezem Family Assocs., LP v. Borough of Millstone, 423 N.J.

Super. 103, 114 (App. Div. 2011), we affirm substantially for the reasons

expressed by the motion judge. We add only the following brief comments.

      When reviewing a trial court's grant of a motion to dismiss under Rule

4:6-2(e), the test to determine the adequacy of the pleading is whether the facts

as presented in the complaint suggest a cause of action. See Printing Mart-

Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989); Velantzas v.

Colgate-Palmolive Co., 109 N.J. 189, 192 (1988). Plaintiff's complaint did not

suggest, as he argues, a constitutional issue of inverse condemnation, barring

application of the TCA's notice requirements.


                                                                         A-1162-18T1
                                       3
      An inverse condemnation involves the taking of real property by the

government, see Klumpp v. Borough of Avalon, 202 N.J. 390, 406 (2010), not

damage to a car. The TCA, therefore, applied. See Greenway Dev. Co. v.

Borough of Paramus, 163 N.J. 546, 557 (2000) (holding that the TCA does not

apply to inverse condemnation claims).

      Finally, to the extent plaintiff argues that the TCA did not apply because

the municipal shade tree commission caused the damage to his car, he did not

join that entity and his claim is barred by N.J.S.A. 40:64-14. The statute

provides:

            Nothing in this chapter contained shall be construed to
            make any shade tree commission . . . responsible
            for . . . an injury to any property or highway tree or
            shrub. Liability for any such . . . injury shall be
            governed by [N.J.S.A. 59:4-10] and any other relevant
            provisions of the [TCA].

See also Petrocelli v. Sayreville Shade Tree Comm'n, 297 N.J. Super. 544, 547-

48 (App. Div. 1997) (declining to consider whether immunity under N.J.S.A.

40:64-14 extends to the entity which established the shade tree commission).

      To the extent we have not specifically addressed any of plaintiff's

remaining arguments, we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.

                                                                        A-1162-18T1
                                       4